Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic testing system specifically including, as the distinguishing features in combination with the other limitations, one or more computer programs stored in memory and configured to be executed by a processor, the one or more computer programs including instructions that upon execution, control the light source to generate a fixation light and present a fixation point within the image plane, the fixation point being configured for focusing attention of the test subject during the test, to generate a first audible command, via the wearable frame, to instruct the test subject to focus gaze on the fixation point, control the light source to generate a stimulus light and present a stimulus area within the image plane, generate a second audible command, via the wearable frame, to instruct the text subject to provide one or more psychophysical responses indicating observance of the stimulus area, analyze the one or more psychophysical responses to determine whether the test subject requires guidance to complete the test, in the event the test subject requires guidance, provide the test subject with additional audible commands via the wearable frame, which 
Examiner’s Comments
	The Terminal Disclaimer has been received and approved overcoming the double patenting rejections set forth in the prior office action. The claim objection has been overcome. There being no outstanding issue and no applicable prior art, the application is otherwise in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 19, 2022